DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claim 2 is cancelled. Claims 1 and 3-11 are presently examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2018/0084831) in view of Ceppi (US 2019/0150505).

Regarding claim 1, Mironov discloses an aerosol generating device [0001] having rechargeable battery power supply located within a housing (figure 3, reference numeral 202), a mouthpiece provided on a hinged lid (figure 3, reference numeral 214), which is considered to meet the claim limitation of an outer sleeve. A sachet (figure 1, reference numeral 100), which is considered to meet the claim limitation of a cartridge, is received within a cavity of the device and surrounded by electrical contacts [0092] that interact with an electrical heater element of the sachet [0095] that heat the aerosol forming substrate [0085] to produce an aerosol [0009], which is considered to meet the claim limitation of an atomizer. Mironov does not explicitly disclose the outer sleeve hinged to the casing through a pin or protrusion.
Ceppi teaches a holder for an aerosol generating article (abstract) having a first sleeve that slides between a retracted and an extended position [0101]. The sleeve has a longitudinal opening 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hinge of Mironov with the rigid bar sliding in a guide rail on the body of Ceppi. One would have been motivated to do so since Ceppi teaches a device that protects a user by positioning a retainer around the aerosol generating article.

Regarding claim 5, Ceppi teaches that the first sleeve is encircled by the body (figure 6B).

Regarding claim 6, Ceppi teaches that the first sleeve touches the proximal end of the body (figure 6B).

Regarding claim 7, Mironov discloses that the mouthpiece and outer housing are an integral structure (figure 3).

Regarding claim 8, Mironov discloses that the sachet (figure 1, reference numeral 100) is received within a cavity of the device [0092], indicating that the sachet is a detachable component.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2018/0084831) in view of Ceppi (US 2019/0150505) as applied to claim 1 above, and further in view of Poulard (US 8,430,271).

Regarding claim 3, modified Mironov teaches all the claim limitations as set forth above. Modified Mironov does not explicitly teach the groove having a ridge.
Poulard a fluid dispensing device having two sections that move relative to each other (abstract) teaches that the guide rail is formed in a raised surface (column 4, lines 29-47, figure 4b), which is considered to meet the claim limitation of a side ridge. The exterior of the reservoir is connected to the body through this ridge.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the groove of modified Mironov with the ridge of Poulard. One would have been motivated to do so since Poulard teaches a ridge at the edge of a guide rail. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2018/0084831) in view of Ceppi (US 2019/0150505) as applied to claim 1 above, and further in view of Sullivan (US 2015/0258288).

Regarding claim 4, modified Mironov teaches all the claim limitations as set forth above. Ceppi additionally teaches that the first sleeve extends into the body (figure 4). Modified Mironov does not explicitly teach the first sleeve being accommodated in a groove of the body.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the body of modified Mironov with the channel of Sullivan. One would have been motivated to do so since Sullivan teaches a channel that receives an electronic cigarette mouthpiece. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2018/0084831) in view of Ceppi (US 2019/0150505) as applied to claim 8 above, and further in view of Matsumoto (US 2013/0160780).

Regarding claim 9, modified Mironov teaches all the claim limitations as set forth above. Mironov additionally discloses that the sachet has front and rear portions that extend vertically (figure 3). Modified Mironov does not explicitly teach the extending portions held in slots.
Matsumoto a flavor inhaler having a flavor cartridge with protrusions that are pressed by hold surfaces that form a slot to securely hold the cartridge ([0188], figure 19, reference numeral 56).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the extending portions of modified Mironov with the slots of Matsumoto. One would have been motivated to do so since Matsumoto teaches a holding a flavor cartridge in place by using slots.

Regarding claim 10, one of ordinary skill in the art would recognize that the article of modified Mironov would have two slots, one for each of the extending portions of the sachet of Mironov.

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Mironov (US 2018/0084831) in view of Ceppi (US 2019/0150505) as applied to claim 8 above, and further in view of Saliman (US 2014/0230835).

Regarding claim 11, modified Mironov teaches all the claim limitations as set forth above. Mironov additionally discloses that the sachet contains liquid aerosol forming components [0029] that are released by piercing for easier heating [0040]. Modified Mironov does not explicitly an end cap.
Saliman teaches an electronic cigarette cartomizer having an eliquid blocker (figure 2, reference numeral 208), which is considered to meet the claim limitation of an end cap, at the opposite end of the cartomizer from a mouth cover ([0037], figure 2, reference numeral 218). The blocker is located between the cartomizer and a control system having a printed circuit board [0039].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rotating section of modified Mironov with the end cap of Saliman. One would have been motivated to do so since Saliman teaches an end cap prevents e liquid from spreading.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that Ceppi does not teach the mouthpiece having a pin and (b) that the claimed invention produces unexpected results.
Regarding (a), Ceppi is not relied upon to teach a mouthpiece. Rather, Mironov is relied upon to teach the mouthpiece, and Ceppi is relied upon only to the extent that it teaches two parts joined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding (b), a conclusory statement that the claimed invention produces benefits is presented in place of evidence to support applicant’s allegation of unexpected results, and is therefore not persuasive. See in re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747